internal_revenue_service number release date index number ------------------------------------------------------------- ------ --------------------------------------- --------------------------------- ------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc psi b02 plr-133198-13 date date legend x --------------------------------------- ------------------------ y -------------------------- n1 --- n2 -- state ------------- dear -------------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_partnership organized under the laws of state x is a publicly_traded_partnership within the meaning of sec_7704 x represents that it is engaged in diversified business activities focused on coal oil and natural_gas and related energy infrastructure x itself and through affiliated operating limited_partnerships limited_liability companies or disregarded entities i manages y a joint_venture of which x owns a n1 interest engaged in the mining of coal and ii provides energy plr-133198-13 infrastructure support services including construction of drill pads access roads and fluid storage pads y engages in the mining of coal and currently produces premium metallurgical coal from two company-operated underground mines as manager of y x oversees the day-to- day business affairs and operations of y examples of x’s management activities include engineering mine planning personnel management asset procurement and maintenance and financial management and controls but x also performs and will perform in the future any other management activities needed by y for its services as manager x receives n2 of the gross_sales price of coal mined produced and sold by y x is also reimbursed for costs it incurs on behalf of y on a monthly basis x represents that y does not market or sell its coal to any end users at the retail level the complex process of exploration and production of natural_resources also requires energy infrastructure including suitable foundations and surfaces for drill pads access roads and fluid storage a drill pad is a location housing the wellhead for one or more horizontally drilled wells although a drill pad may range in size depending on a number of factors including the number of well heads to be placed on the pad a typical drill pad covers between and acres of land the drill pad is cleared leveled and typically covered with crushed rock to control mud and dust during the drilling process the targeted locations for many drilling sites are located in remote locations with limited or no access to roads access roads provide a critical link to the well for drilling operators and oilfield services companies that supply each well with supplies in addition to the rig itself that must be moved and removed from the drill pad operators oilfield services companies and other parties require access to the well for example oilfield service companies must access the well to deliver liquid mud proppants and other supplies needed for hydraulic fracturing and regulators or other inspectors must have access to the well to ensure operator compliance with regulatory and safety requirements without drill pads and access roads the exploration and production of oil and natural_gas via hydraulic fracturing or other onshore drilling would be significantly curtailed fluid storage pads are also a necessary component to the drilling process hydraulic fracturing is a water-intensive process and a typical well can require from to million gallons of water over the life of the well where water is not available via pipeline water will generally be delivered via truck fluid storage pads fulfill the critical role of storing the water used in hydraulic fracturing near the wellhead in addition to constructing drill pads fluid storage pads and access roads as described above x also provides heavy equipment and trained personnel to oil and natural_gas producers in the event such producers or oilfield service companies require additional support services in mobilizing or demobilizing their drilling completion or production activities plr-133198-13 x has requested a ruling that the gross_income that x derives in the form of management fees cost reimbursements and cost-sharing_payments related to x’s management and operation of mining production processing and sale of coal on behalf of y and the gross_income x derives from its energy infrastructure support services described above is qualifying_income within the meaning of sec_7704 law and analysis sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7704 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber conclusion based solely on the facts submitted and representations made we conclude that to the extent that x derives gross_income in the form of management fees cost reimbursements and cost-sharing_payments related to x’s management and operation of mining production processing and sale of coal on behalf of y and from x’s energy infrastructure support services described above such gross_income will be qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition no opinion is expressed or implied concerning whether x is a partnership for federal tax purposes plr-133198-13 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
